Ed. F. McFaddin, Justice, on rehearing. In his petition for rehearing, appellant earnestly insists that both the Chancellor and this Court have ignored evidence to the effect that at a point a mile distant from appellant’s land, another land owner had erected a gate over the road in question; and appellant argues that such other gate gave the appellant the right to erect the gate in question in this suit. In support of such contention, appellant cites Porter v. Huff, 162 Ark. 52, 257 S. W. 393; Mount v. Dillon, 200 Ark. 153, 138 S. W. 2d 59; and Kennedy v. Crouse, 214 Ark. 830, 218 S. W. 2d 375. In each of the cited cases the Court was discussing the gate over the road there in question, and not another gate erected by another land owner some distance down the road from the gate in the suit. We cannot weigh appellant’s action in erecting the gate over the public road, as here involved, by what some other person did at another place on the road. Possibly the other gate should have been challenged, but we are not deciding that point. We merely hold that the appellant had no right -to erect the gate in this suit; so the petition for rehearing is denied.